DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,937,030.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are directed to a similar subject matter contained in claims 1-20 of the '030 patent.  The only difference between the instant application and the '030 patent is merely a labeling difference.  It is noted that all the features of claims 1-20  are contained in claims 1-20   of the '030 patent.  

The prior art taken alone or in combination failed to teach or suggest: 
	“calculate, for the scored transaction authorization requests within each fraud score range stripe within each account range, a ratio of a cumulative metric for a shorter time period over a longer time period, wherein the shorter and longer time periods extend back from a common starting point, and 
detect, in near real-time relative to the common starting point, a fraud event associated with one of the account ranges based on the ratio for one of the fraud score range stripes within the one of the account ranges, wherein the one of the fraud score range stripes corresponds to a subset of the scored transaction authorization  requests associated with relatively few of the indicia of fraud in the corresponding
individual transactions” as recited in independent claim , 8 and 15

	Liu et al  (US Patent No. US 11366884 B2) disclose a system for issuing authentication challenges based on fraud initiation requests are provided. The system may calculate a fraud risk level based on a fraud initiating request comprising identity-based data. In response to the fraud risk level indicating a risk of fraud, the system may generate an authentication challenge based on an authentication challenge type and an authentication challenge delivery channel. The system may transmit the authentication challenge and receive back an authentication challenge response. The system may verify the authentication challenge response and generate an authentication outcome based on the verification.

Arrabothu et al (US 20190385170 A1)  disclose a The system may be configured to perform operations including receiving a transaction authorization request comprising transaction details; inputting the transaction details into a fraud scoring system comprising a fixed fraud detection model; inputting the transaction details into a neural network comprising an improvable fraud detection model; applying the fixed fraud detection model and the improvable fraud detection model to the transaction details; producing a fraud score in response to applying the fixed fraud  detection model to the transaction details and a neural network fraud score in response to applying the improvable fraud detection model to the transaction details; analyzing the fraud score and the neural network fraud score, and/or sending an authorization response in response to analyzing the fraud score and the neural network fraud score.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/fp/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
September 12, 2022